DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The response submitted on January 13, 2021 has been entered in the above-identified application. Claim 1 is amended. Claim 8 is canceled. Claims 1-36 are pending of which clams 16-36 are withdrawn and claims 1-7 and 9-15 are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al. (US 2002/0010247 A1).  
 	Sakurai et al. disclose an anisotropically electroconductive film, which has a high reliability in its capacity for conducting electricity and also a good adhesion under such an adhesive condition that the film is heated for a short period of time. The adhesive is composed of a thermosetting resin composition including a base resin, a reactive compound, an organic peroxide and a reaction accelerating compound, and also the electroconductive particles incorporated into the thermosetting resin composition.  

having an acryloxy group, methacryloxy group or epoxy group is used so as to improve and adjust the characteristics (mechanical strength, adhesive properties, optical properties, resistance to heat, resistance to humidity, resistance to weather, rate of crosslinking and other) of the anisotropically electroconductive film.  The reactive compound may be derivatives of acrylic acids or methacrylic acids, for example, the ester and the amide thereof.  As the amide, diacetone acrylamide is typically used (equivalent to component A of the claimed invention and meeting the limitations of claims 1 and 2).  One alone or a mixture including more than two of these reactive compounds is added preferably in an amount of 0.5 to 80 parts by weight, more preferably 0.5 to 70 parts by weight per 100 parts by weight of the base resin.  The reactive compound more than 80 parts by weight will result in poor workability in preparing the adhesive or result in poor formability in forming the layer of the adhesive. The anisotropically electroconductive films of the first, second and third aspects (as discussed below) are preferable to be added with a silane coupling agent(s) as adhesion accelerator (equivalent to silane coupling agent of the claimed invention and meeting the limitations of claims 10 and 11). 0.01 to 5 parts by weight of the silane coupling agent per 100 parts by weight of the base resin may be 
(meth-)acrylic resin which is obtained by polymerizing one or more than two types of acrylic monomers and methacrylic monomers are selected from among acrylic esters or methacrylic esters.  For example, ester of an acrylic acid or methacrylic acid and an aliphatic alcohol having the number of carbon of 1 to 20, particularly 1 to 18 and having at least a non-substituting group or a substituent such as an epoxy group may be employed. Examples of the acrylic monomer are methyl acrylate, ethyl acrylate, isostearyl acrylate (equivalent to component B of the claimed invention and meeting the limitations of claims 1 and 3), 2-ethylhexyl diglycol acrylate, 1,6-hexanediol diacrylate, and 1,9-nonanediol diacrylate (meeting the limitations of claims 6 and 7). In the second aspect, a melamine resin (could also be equivalent to component A of the claimed invention) is used in order to improve the adhesive properties of the anisotropically electroconductive film.  The melamine resin may be one or more among melamine resin, butylated melamine resin including isobutylated melamine resin, n-butylated melamine resin and the like, a methylated melamine resin, etc. The content of the melamine resin is preferable to be 1 to 200 parts by weight, particularly 1 to 100 parts by weight per 100 parts by weight of the base resin. In the second and third aspects, the anisotropically electroconductive film is preferable to be added with at least a reactive compound (monomer), having at least an acryloxy group, methacryloxy group or epoxy group, in its resin composition in order to improve or control the characteristics--mechanical strength, adhesive properties, optical properties, resistance to heat, resistance to humidity, resistance to weathering, rate of crosslinking, etc. of the film.  The types and content of the reactive compound have been referred in the first aspect. In the second and third aspects, at least a photosensitizer which produces a radical in response to light is added for the purpose of photo-setting of the resin composition.  As the photosensitizer (initiator of photopolymerization), initiators of radical-photopolymerization are preferably used.   diethylthioxanthone (equivalent to radical polymerization initiator and meeting the limitations of claim 15) may be used as a hydrogen-pulling type initiator. The content of the photosensitizers is preferable to be 0.1 to 10 parts by weight per 100 parts by weight of the base resin. As mentioned above, the resin compositions of the second and third aspects are preferable to be added with at least a silane coupling agent in the same manner as the aforementioned first aspect in order to prompt the adhesion of the anisotropically electroconductive film. (See Abstract and paragraphs 0020-0024, 0027, 0055-0063, 0070-0089, and 0092-0103). With regards to the logPow values representing an octanol/water distribution coefficient, the Examiner takes the position that such a property limitation is inherent in the chemical compounds taught by Sakurai et al. given that the chemical compounds used by Sakurai et al. and that of the claimed invention are identical. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	4.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2002/0010247 A1) in view of Say (US 4906684 A).  
  	Sakurai et al. disclose an anisotropically electroconductive film, which has a high reliability in its capacity for conducting electricity and also a good adhesion under such an adhesive condition that the film is heated for a short period of time. The adhesive is 
The reactive compound is at least one selected from a group consisting of acryloxy group-bearing compounds, methacryloxy group-bearing compounds and epoxy group-bearing compounds.  The reaction accelerating compound is a compound which has a radically reactive group and alkali-reactive group as its end groups.  In a first aspect, the thermosetting resin composition is preferable to include at least one reaction accelerating compound in an amount of 0.5 to 50 parts by weight per 100 parts by weight of the base resin.  The reaction accelerating compound is preferable to have an acryloxy group or methacryloxy group as the radically reactive group and to have a carboxyl group or acidic hydroxyl group as the alkali-reactive group. Further, the thermosetting resin composition is preferable to include the reactive compound in an amount of 0.5 to 80 parts by weight per 100 parts by weight of the base resin. The thermosetting resin composition of the first aspect is preferable to include a silane coupling agent in an amount of 0.01 to 5 parts by weight per 100 parts by weight of the base resin. In the first aspect, at least a reactive compound (such as monomer) 
having an acryloxy group, methacryloxy group or epoxy group is used so as to improve and adjust the characteristics (mechanical strength, adhesive properties, optical properties, resistance to heat, resistance to humidity, resistance to weather, rate of crosslinking and other) of the anisotropically electroconductive film.  The reactive compound may be derivatives of acrylic acids or methacrylic acids, for example, the ester and the amide thereof.  As the amide, diacetone acrylamide is typically used (equivalent to component A of the claimed invention and meeting the limitations of claims 1 and 2).  One alone or a mixture including more than two of these reactive compounds is added preferably in an amount of 0.5 to 80 parts by weight, more preferably 0.5 to 70 parts by weight per 100 parts by weight of the base resin.  The reactive compound more than 80 parts by weight will result in poor workability in preparing the adhesive or result in poor formability in forming the layer of the adhesive. The anisotropically electroconductive films of the first, second and third aspects (as discussed below) are preferable to be added with a silane coupling agent(s) as adhesion accelerator (equivalent to silane coupling agent of the claimed invention and meeting the limitations of claims 10 and 11). 0.01 to 5 parts by weight of the silane coupling agent per 100 parts by weight of the base resin may be sufficient for the anisotropically electroconductive film to be added with. In the second and third aspects, the base resin of the resin composition of which the film is composed is also a polyacetalized resin obtained by acetalizing a polyvinyl alcohol, or (meth-)acrylic resin obtained by polymerizing acrylic monomers and/or methacrylic monomers.  In the second and third aspects, the monomers composing the 
(meth-)acrylic resin which is obtained by polymerizing one or more than two types of acrylic monomers and methacrylic monomers are selected from among acrylic esters or methacrylic esters.  For example, ester of an acrylic acid or methacrylic acid and an aliphatic alcohol having the number of carbon of 1 to 20, particularly 1 to 18 and having at least a non-substituting group or a substituent such as an epoxy group may be employed. Examples of the acrylic monomer are methyl acrylate, ethyl acrylate, isostearyl acrylate (equivalent to component B of the claimed invention and meeting the limitations of claims 1 and 3), 2-ethylhexyl diglycol acrylate, 1,6-hexanediol diacrylate, and 1,9-nonanediol diacrylate (meeting the limitations of claims 6 and 7). In the second aspect, a melamine resin (could also be equivalent to component A of the claimed invention) is used in order to improve the adhesive properties of the anisotropically electroconductive film.  The melamine resin may be one or more among melamine resin, butylated melamine resin including isobutylated melamine resin, n-butylated melamine resin and the like, a methylated melamine resin, etc. The content of the melamine resin is preferable to be 1 to 200 parts by weight, particularly 1 to 100 parts by weight per 100 parts by weight of the base resin. In the second and third aspects, the anisotropically electroconductive film is preferable to be added with at least a reactive compound (monomer), having at least an acryloxy group, methacryloxy group or epoxy group, in its resin composition in order to improve or control the characteristics--mechanical strength, adhesive properties, optical properties, resistance to heat, resistance to humidity, resistance to weathering, rate of crosslinking, etc. of the film.  The types and content of the reactive compound have been referred in the first aspect. In the second and third aspects, at least a  diethylthioxanthone (equivalent to radical polymerization initiator and meeting the limitations of claim 15) may be used as a hydrogen-pulling type initiator. The content of the photosensitizers is preferable to be 0.1 to 10 parts by weight per 100 parts by weight of the base resin. As mentioned above, the resin compositions of the second and third aspects are preferable to be added with at least a silane coupling agent in the same manner as the aforementioned first aspect in order to prompt the adhesion of the anisotropically electroconductive film. (See Abstract and paragraphs 0020-0024, 0027, 0055-0063, 0070-0089, and 0092-0103). With regards to the logPow values representing an octanol/water distribution coefficient, the Examiner takes the position that such a property limitation is inherent in the chemical compounds taught by Sakurai et al. given that the chemical compounds used by Sakurai et al. and that of the claimed invention are identical. 
	Sakurai et al. do not teach that their composition comprises acetoacethoxyalkyl (meth)acrylate as a radical polymerizable compound having an active methylene group.   
	However, Say teaches ambient curing coating compositions made from aqueous dispersions of copolymers of acetoacetoxyethyl acrylate (meeting the limitations of claim 14) or methacrylate, glycidyl acrylate or methacrylate, and ethylenically unsaturated polymerizable acid and a different monomer copolymerizable therewith. When applied as a coating to a substrate, the coating cures at room temperature to a thermostat state. The acetoacetoxyethyl acrylate or methacrylate monomer can be made by the reaction of diketene with hydroxyethyl acrylate or methacrylate.  The acetoacetoxyethyl group contains a methylene group between the two carbonyls and due to this position is said to be an "active" methylene group (thus meeting the limitations of claims 12 and 13).  Such groups are capable of Michael addition across double bonds.  Polymerizable acid monomers used in this composition are the well- known mono or polycarboxylic acids which contain one polymerizable bond per 
 	Accordingly, it would have been obvious to one having ordinary skill in the art to use acetoacetoxyethyl acrylate in the composition taught by Sakurai et al. given that Say specifically teaches that use of such a compound allows for the ambient curing and results in a composition with superior coating properties.   

Response to Arguments
5.	Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1-7, 9-11, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al. (US 2002/0010247 A1) and submit that claim 1 has been amended with the feature of claim 8 to further define the blend amount of the acrylic oligomer with respect to the radical polymerizable compounds in the adhesive. 
However, the Examiner would like to point out that the reactive compounds taught by Sakurai et al. may be derivatives of acrylic acids or methacrylic acids, for example, the ester and the amide thereof and be used in a mixture and can include more than two of these reactive compounds is added preferably in an amount of 0.5 to 80 parts by weight, more preferably 0.5 to 70 parts by weight per 100 parts by weight of 
	Applicants further traverse the rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2002/0010247 A1) in view of Say (US 4906684 A) and submit that Applicant sees no adequate or persuasive explanation as to why one skilled in the art would combine Say and Sakurai to permit ambient curing, other than improper hindsight given that Sakurai is concerned with a thermosetting resin composition and thermosetting resins cure upon heat. 
	In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it would have been obvious to one having ordinary skill in the art to use acetoacetoxyethyl acrylate in the composition taught by Sakurai et al. given that Say specifically teaches that use of such a compound allows for ambient curing and results in a composition with superior coating properties particularly given that thermosetting resins can in fact cure at ambient temperatures. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787